DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2022 and December 29, 2021 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0048829 to Matsumoto et al.
Regarding claim 1, the Matsumoto publication teaches a work vehicle comprising: an engine 640; 5a speed changing apparatus including a hydrostatic stepless speed changing mechanism 650 and configured to subject motive power from the engine to speed changing and output the motive power; a travelling apparatus 653, 654 configured to travel on the motive power received from the speed changing apparatus; 10a speed detector 683 configured to detect a speed of the travelling apparatus; a pressure detector 674 configured to detect a hydraulic pressure in a closed circuit of the hydrostatic stepless speed changing mechanism; and a controller 680 configured or programmed to: determine, by means of a determination module and based on the speed and 15the hydraulic pressure, whether the hydrostatic stepless speed changing mechanism has a swashplate angle suitable for stopping the work vehicle; and change the swashplate angle by means of an angle control module based on a result of the determination by the determination module.  See paragraph 0237, 0242 for explanation of the swash plate.
However, the Matsumoto publication lacks a specific teaching that the plate angle is suitable for stopping the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that the Matsumoto publication is capable of determining that the swashplate angle is suitable for stopping the vehicle and then controlling that angle as such, since the structure already is capable of controlling the swashplate as needed (paragraphs 0242-0247) and stopping is included in the sequence of events.  See paragraph 0019.
Regarding claim 2, the controller is configured or programmed to determine, by means of the determination module, whether the swashplate angle is an angle at which a rotation speed of the motive power outputted from the speed changing apparatus is not greater than a predetermined rotation speed.  In paragraph 0084, 0085 it is stated that the motor speed is determined by the tilt angle of the swash plate.  Further, the angle of the swashplate is controlled by the actuator 73.  Paragraph 0095.
Accordingly, it is interpreted as the predetermined speed as the motor speed that is set by the lever 50, which in turn sets the swashplate angle, which in turn makes it so that the swashplate can not make the motor speed larger than a predetermined amount.
Regarding claim 6, the closed circuit of the hydrostatic stepless speed changing mechanism includes: a hydraulic pump 652 drivable by the motive power from the engine 640; a hydraulic motor 651 drivable by hydraulic oil from the hydraulic pump; and 10a hydraulic path through which the hydraulic oil circulates between the hydraulic pump and the hydraulic motor, and the pressure detector 674 is disposed on the hydraulic path.  See Fig. 8.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0048829 to Matsumoto et al. in view of U.S. Publication No. 2015/0176705 to Dix et al.
Regarding claim 3, the Matsumoto publication lacks a teaching of the speed changing apparatus is a hydromechanical speed changing apparatus including a planetary gear mechanism on an output side of the hydrostatic stepless speed changing mechanism.  
The Dix publication teaches a hydromechanical speed changing apparatus including a planetary gear mechanism 32 on an output side of the hydrostatic stepless speed changing mechanism.  See Fig. 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Matsumoto publication to include the planetary gear set in the transmission as taught by the Dix publication as it would have been combining known prior art elements using known methods to provide a speed changing mechanism with a larger effective gear range for the user to use.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2005/0059521 to Funato et al. teaches a hydrostatic transmission with a planetary gear.
Chinese Patent No. CN205292616 to He et al. teaches a hydrostatic transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655